ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sok Hong on 03/21/2021.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 01/22/2021 with the following claim set. Claims not listed are left unamended:

	1. 	(Currently Amended) A currency classification device that classifies currency types using currency images, the device comprising:
		a circuitry that calculates feature values for every currency type that is a candidate for classification from an image area, which is a part of each currency image, the image area being defined by a radial direction from a reference point and an angular direction about the reference point of the currency image, wherein a location of the image area subjected to calculation for the feature value is common in images of every currency type; and
		a storage that stores the feature values calculated by the circuitry from learning images, which are currency models, as templates for every currency type, 

the circuitry outputs the currency type corresponding to the template having a highest value of similarity with the feature value calculated by the circuitry from an input image, which is a currency image subject to classification, in the templates stored in the storage as a classification result, 
the circuitry calculates an autocorrelation function curve that has a coordinate axis extending in the angular direction about the reference point of a currency image as the feature value for each position in the radial direction from the reference point of the currency image, and 
the similarity is calculated based on synchronization features of the autocorrelation function curve calculated by the circuitry from the input image and the autocorrelation function curve calculated by the circuitry from the learning image for each currency type.  

	9. 	(Canceled).  

	10. 	(Currently Amended) The currency classification device according to claim [[9]]1, wherein the circuitry adds image data of multiple positions in the radial direction from the reference point of the currency image for each position in the angular direction about the reference point of the currency image and calculates the autocorrelation function curve for each position in the radial direction from the reference point of the currency image based on the image data obtained through the addition.  


		calculating feature values for every currency type that is a candidate for classification from an image area, which is a part of each currency image, the image area being defined by a radial direction from a reference point and an angular direction about the reference point of the currency image, wherein a location of the image area subjected to calculation for the feature value is common in images of every currency type; 
		reading the feature values calculated from learning images, which are currency models, as templates for every currency type; [[and]] 
		outputting the currency type corresponding to the template having a highest value of similarity with the feature values calculated from an input image, which is a currency image subject to classification, in the read templates as a classification result; and
             calculating an autocorrelation function curve that has a coordinate axis extending in the angular direction about the reference point of a currency image as the feature value for each position in the radial direction from the reference point of the currency image, 
             wherein the similarity is calculated based on synchronization features of the autocorrelation function curve from the input image and the autocorrelation function curve from the learning image for each currency type.


	15. 	(Canceled).
Reasons for Allowance
Applicants’ amendments and remarks filed 01/22/2021 have been entered and considered and are found persuasive.  Applicants have agreed to amend the independent claims to incorporate subject matter that was indicated as allowable in the 03/12/2021 interview.  
Claims 1-8 and 10-14 are allowed. Claims 9 and 15 are cancelled.
Rejection under 35 USC 112(a) is withdrawn in view of amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of calculating feature values for every currency type that is a candidate for classification from an image area, which is a part of each currency image, the image area being defined by a radial direction from a reference point and an angular direction about the reference point of the currency image, wherein a location of the image area subjected to calculation for the feature value is common in images of every currency type, outputting the currency type corresponding to the template having a highest value of similarity with the feature value calculated by the circuitry from an input image, which is a currency image subject to classification, in the templates stored in the storage as a classification result, and calculating an autocorrelation function curve that has a coordinate axis extending in the angular direction about the reference point of a currency image as the feature value for each position in the radial direction from the reference point of the currency image, and the 
For example, the Dolev reference teaches a process of radial autocorrelation to measure the periodicity of the petals of a flower or another circular shape. Dolev teaches that this is an extension of rectangular autocorrelation for authenticating documents. Dolev is missing the features of the recent amendments to the independent claims requiring only looking at a certain angular sub-window, for example in the shape of a ‘pie slice.’ The concepts of angular cropping and angular autocorrelation are closely connected to one another in the claims and nothing like this angular cropping is happening in Dolev.  The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661